Title: University of Virginia Board of Visitors Report to Literary Fund President and Directors, 4 October 1819
From: Jefferson, Thomas,University of Virginia Board of Visitors,Breckinridge, James,Cabell, Joseph Carrington,Cocke, John Hartwell,Johnson, Chapman,Madison, James,Taylor, Robert Barraud
To: Literary Fund, President and Directors of the


						To the President & Directors of the Literary fund.
						In obedience to the act of the legislature of Virginia, intituled ‘an act establishing an University’ & enjoining on the Rector & Visitors thereof ‘to make report annually to the President & Directors of the Literary fund (to be laid before the legislature at their next succeeding session) embracing a full account of the disbursements, the funds on hand, & a general statement of the condition of the sd University,’ the sd Rector & Visitors make the following Report.
						The Governor having been pleased, with the advice of council, to appoint James Breckenridge, Joseph C. Cabell, John H. Cocke, Thomas Jefferson, Chapman Johnson, James Madison & Robert Taylor to be Visitors of the University of Virginia, & prescribed for their first meeting the last Monday in March of the present year, the Visitors so appointed met accordingly at the site provided for the Central College, & adopted by the legislature for that of the University, & proceeded to the duties prescribed to them by the sd act of the legislature. they appointed Thomas Jefferson, one of their body, to be Rector, Alexander Garrett Bursar, Arthur S. Brockenbrough Proctor, & Peter Minor their Secretary. they examined into the state of the property conveyed by the Proctor of the Central College to the President & Directors of the Literary fund, had an Inventory thereof made by the Proctor, as it stood at that day, specifying the items whereof it consisted, & noticing the buildings & other improvements, made or in progress, a copy of which Inventory is hereto annexed: & they required & recieved from the late Treasurer of the Central College, now Bursar of the University, a statement of the funds in money & credits of the sd College, conveyed for the use of the sd University, specifying the monies recieved, those paid away, to whom & for what purposes; what debts, to whom, & for what purposes were due, & what part of the annual donation by the commonwealth had been recieved; a copy of which statement is hereto also annexed: & to these is added an account of the disbursements, & of the funds in hand prepared by the Bursar & Proctor, from the close of the preceding accounts to the last day of Sep. of the present year, as required by law: & also an Estimate of the probable cost of the buildings still necessary for the accomodn of the whole number of Professors contemplated by the legislature & of the Students
						The Visitors of the Central college having been in treaty with Dr Thomas Cooper to be a Professor in the sd college, those of the University confirmed his appointment as Professor of Chemistry, mineralogy & Natural Philosophy; & agreed with him for the purchase of his valuable collection of minerals, & of his Philosophical apparatus. the time however for the commencement of his functions is not yet ultimately fixed. but they deemed it inexpedient to make any further appointments of Professors until accomodations for their reception, & for that of the students should be provided; & the rather as the salaries of the Professors, whenever they commence, by absorbing the funds of the University, will leave little to be employed in buildings for their accomodation. they therefore concurred in the opinion of the Visitors of the Central college, expressed in their resolution of Feb. 26. that it was expedient that the funds of the University should be diverted as little as possible to the general employment of Professors, until provision should be made for their accomodation, & for boarding houses &  lodgings for the students: & for this purpose they gave directions under which one of the Pavilions, & 15. of the dormitories, in the inventory mentioned, have been as nearly finished as is deemed expedient until wanted for occupation; & the other pavilion, therein also mentioned will be compleated this winter. 5. others are more or less advanced, each sufficient to accomodate one Professor, & about 20. other dormitories are in progress. these will probably have their walls compleated and covered in during the present season, but will not be otherwise finished but in the course of another. and in order to effect this much the Visitors have been obliged to enter into engagements which will not only exhaust the funds of the present year, but pledge those of the ensuing one also. for, two seasons being generally requisite for the accomplishment of good buildings, the one for their walls & covering, the other for inner finishings, had the commencement of these been postponed to the ensuing season, another year would have been added to the delays of the institution.
						The Visitors would have had sincere pleasure in announcing to the President & Directors that they should be able to open the University, in time & manner, to meet the public expectations. but the sums necessary for the preliminary measure of providing accomodations will leave the funds of the institution in a condition which does not enable them to do this. if an earlier early commencement however should be deemed of importance enough to justify an additional & competent aid from the funds over which your board presides, for effecting the residuary buildings, the Visitors trust that they could have in place, by the autumn or winter of the ensuing year the complement of Professors contemplated by the law, and open the institution at that epoch with the distinction called for by the interests & character of the state. and were they to indulge their own judgment, it would be that the annual tribute we are paying to other countries for the education of our youth, the retention of that sum at home, & reciept of a greater from abroad, which might flow  to an University on an approved scale, would make it a gainful employment of the money advanced, were even Dollars & cents to mingle themselves with the considerations of an higher order urging the accomplishment of this institution. but this urgency they leave with confidence, as in duty bound, to the wiser judgment of the legislature, with assurances, on the part of the Visitors, that, whether with the present, or additional funds, they will omit nothing which may hasten the desirable moment when the youth of their country may find at home those resources of instruction which they have so long been in the habit of seeking elsewhere: and when, by a sound education, a wholesome direction may be given to Public opinion, the safest guide and guardian of the public morals & welfare, the Arbitress, in every  nation, of it’s destinies to happiness or wretchedness, & the source to which, as either pure or corrupted, the changes of condition in every country on  earth may be traced and ascribed.
						
							TH: JEFFERSON, Rector.
							
								October 4, 1819.
							
						
					